Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 1 of 45




                  EXHIBIT B
    Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 2 of 45



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


VIRGINIA GIUFFRE,

                  Plaintiff,

     v.

ALAN DERSHOWITZ,                        Civil Action No. 1:19-cv-3377 (LAP)

                  Defendant.


ALAN DERSHOWITZ,

          Counterclaim Plaintiff,

     v.

VIRGINIA L. GIUFFRE,

          Counterclaim Defendant.



                               AMENDED COMPLAINT
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 3 of 45



       Plaintiff, VIRGINIA L. GIUFFRE, formerly known as Virginia Roberts (“Roberts”),, for

her Complaint against Defendant, Alan Dershowitz (“Dershowitz”), avers upon personal

knowledge as to her own acts and status and upon information and belief and to all other matters:

                                  NATURE OF THE ACTION

       1.      This suit arises out of Defendant’s sexual abuse of Plaintiff, his defamatory

statements of and concerning Plaintiff, and his unlawful interception of Plaintiff’s

communications.

       2.      During 2000–2002, beginning when Plaintiff was 16, Plaintiff was the victim of

sex trafficking and abuse by convicted sex offender Jeffrey Epstein.

       3.      Epstein’s trafficking scheme involved recruiting young girls, often by claiming

they would be paid $200 for simply providing a massage to a wealthy billionaire. The young girl

would then be brought up to Epstein’s bedroom where Epstein would be on a massage table;

Epstein would then sexually abuse the girl. This same pattern was repeated numerous times with

numerous children.

       4.       “From between about 1999 and 2007, Jeffrey Epstein sexually abused more

than 30 minor girls…in . . . at his mansion in Palm Beach, Florida, and elsewhere in the United

States and overseas. . . . In addition to his own sexual abuse of the victims, Epstein directed other

persons to abuse the girls sexually. Epstein used paid employees to find and bring minor girls to

him. Epstein worked in concert with others to obtain minors not only for his own sexual

gratification, but also for the sexual gratification of others.” Opinion and Order, Doc. No. 435 at

1–2, Jane Doe 1 and Jane Doe 2 v. United States District Court Judge Marra February 21, 2016

Summary Judgement Order at 2, , Case No.:. 9:08-cv-8078680736 (S.D. Fla. Feb. 21, 2019)




                                                 2
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 4 of 45



(“Order”) (internal citations omitted). One of the persons with whom Epstein acted in concert

was Dershowitz. Defendant.

       5.      Like other minor children who came before and after her, Plaintiff was initially

recruited to provide massages, and thereafter to engage in a variety of sexual acts, for Epstein.

Plaintiff was required to be on call for Epstein for sexual purposes and frequently traveled with

him both nationally and internationally. Plaintiff was regularly abused by Epstein and was lent

out by Epstein to others for sexual purposes.

       6.      Defendant Dershowitz was Epstein’s attorneylawyer, close friend, and co-

conspirator. DershowitzDefendant was also a participant in sex trafficking, including as one of

the men to whom Epstein lent out Plaintiff for sex. Between 2000 and 2002, Defendant sexually

abused Plaintiff on numerous occasions, including at least once in New York.

       7.      When Epstein was arrested for sex trafficking in 2006, DershowitzDefendant

defended his friend and client by falsely attacking the veracitytruthfulness of his accusers,

including calling the children whom Epstein had abused (and, in the case of Plaintiff, whom the

Defendant himself had also abused),) liars and prostitutes.

       8.      Despite his significant criminal activity, Epstein’s criminal charges were resolved

by a guilty plea to a single Florida state law charge and a non-prosecution agreement (a

“(“NPA”) with the U.S. Attorney for the Southern District of Florida. Unknown to the public and

the victims at the time, Epstein’s lawyers, including DershowitzDefendant, were pressuring the

Government to commit to the NPA without informing the victims. Epstein’s multiple victims,

including RobertsPlaintiff, were kept in the dark and many victims were told to be “patient”

while DershowitzDefendant participated in the drafting of the NPA and worked to protect

Epstein and other “potential co-conspirators” (including himself) from prosecution.



                                                 3
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 5 of 45



       9.      On July 7, 2008, a challenge to the NPA was brought on behalf of two of

Epstein’s victims (not including Plaintiff) based on the fact that, contrary to the requirements of

the CriminalCrime Victims’ Rights Act (the “CVRA”), the NPA had been concealed from

Epstein’s victims.

       10.     In December 2014, RobertsPlaintiff, who had not initially been part of the CVRA

action, was asked to, and did, provide information to Plaintiffs’ counselplaintiffs’ lawyers in the

CVRA case in which she discussed her sex trafficking by Epstein. On December 31, 2014,

Plaintiff’s counsellawyers in the CVRA proceeding (Brad Edwards and Paul Cassell) filed a

Motion Pursuant to Rule 21 for Joinder in the Action (“Joinder Motion”) on behalf of Roberts.

Ms. Roberts’sPlaintiff. Plaintiff’s joinder motion described how she had been sexually trafficked

by Jeffrey Epstein and was forced to have sex with, among others, Alan Dershowitz. Defendant.

       11.     Based on Plaintiff’s December 2014 filing, DershowitzDefendant, as he had

previously done to Epstein’s victims, publicallypublicly and viciously attacked plaintiff’s

counselPlaintiff’s lawyers in the CVRA actions, Brad Edwards and Paul Cassell.

DershowitzDefendant, in nationally televised news interviews, wrongfully claimed that Edwards

and Cassell had engaged in unethical behavior warranting disbarment for filing the Joinder

Motion that described Dershowitz’sDefendant’s involvement with Epstein and RobertsPlaintiff.

Edwards, who is a prominent attorneylawyer for sexually abused women and children, and

Cassell, who is a former United States District Court judge who left the bench to advocate for

criminal victims, sued DershowitzDefendant for defamation. Edwards and Cassell asserted that

the factual allegations that DershowitzDefendant had knowledge of and participated in Epstein’s

criminal conduct were entirely proper and well founded and that Dershowitz’sDefendant’s

statements about Edwards and Cassell were defamatory.



                                                 4
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 6 of 45



        12.     In April 2016 Dershowitz, Defendant settled the Edwards and Cassell defamation

claims against him. As a condition of the settlement, DershowitzDefendant required that the

financial terms of the settlement be kept confidential.

        13.     In November 2018, after conducting a lengthy investigation that involved

interviewing over eighty (80) women, the Miami Herald published the first in a series of articles

exposing how Epstein and his lawyers had corrupted the legal system to obtain the NPA and

referring to Dershowitz’sDefendant’s sexual abuse of Roberts. Dershowitz’sPlaintiff.

Defendant’s response on behalf of himself and his client and co-conspirator Epstein has been a

desperate barrage of false and increasingly defamatory attacks on Roberts. Plaintiff. The purpose

and effect of these attacks has been to damage Robert’sPlaintiff’s reputation and credibility and

to try to intimidate her into silence.

        14.     Defendant’s central assertion is that RobertsPlaintiff has committed perjury, and

that in December 2014, RobertsPlaintiff and her attorneyslawyers hatched a scheme to falsely

accuse DershowitzDefendant of sex trafficking as part of a criminal attempt to extort a settlement

from another party.

        15.     As Defendant and Epstein well knew, Dershowitz’sDefendant’s assertion was

false. Dershowitz and EpsteinDefendant knew that Dershowitzhe had in fact had sex with

Plaintiff. Dershowitz and EpsteinDefendant also knew that Roberts’sPlaintiff’s assertions about

DershowitzDefendant were not part of any criminal extortion plot. Indeed, Dershowitz and

Epstein knew that RobertsPlaintiff had identified DershowitzDefendant as a sexual predator

years before December 2014.

        16.     Defendant’s knowledge of the falsity of his attacks on RobertsPlaintiff have not,

however, limited the scope or scale of those attacks.



                                                 5
        Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 7 of 45



        17.      Examples of Dershowitz’sDefendant’s knowingly false and malicious defamatory

statements made on behalf of himself and Epstein are:

                 (a)      November 28, 2018: “, in an interview with the Miami Herald: “[T]he story

                 was 100% percent flatly categorically made -up”,” and “Roberts and her attorneys

                 fabricated the assertion in order to get money from other powerful, wealthy

                 people”. (Exhibit 1, p. 8). . . . .”1

                 (b)      December 1, 2018, in a letter to the editor of Raw Story: “I never met

                 Roberts; I never had sex with her; she simply made up the entire story for money”.

                 (Exhibit 2)..”2

                 (c)      December 2, 2018, in a letter to the editor of the Miami Herald: “I was

                 ‘deliberately framed for financial reasons’”; RobertsPlaintiff made her claims about

                 DershowitzDefendant “in order to obtain money from a wealthy businessman, and

                 that. . . Roberts had never previously included me among the people with whom

                 she claimed to have had sex”; “one of Roberts’ own lawyers has acknowledged in

                 front of witnesses that Robertsher claims against me are ‘wrong’ ‘simply wrong’”;

                 “I never met Roberts; I never had sex with her; she simply made up the entire story

                 for money”. (Exhibit 3)..”3

                 (d)      December 4, 2018, in an interview on the Law&Crime Network: Plaintiff

                 is a “certified, complete, total liar”; “I can prove conclusively that she made the




1
  Julie K. Brown, Even from jail, sex abuser manipulated the system. His victims were kept in the dark, MIAMI
HERALD (Nov. 28, 2018), https://hrld.us/38XIHYW.
2
  Letter to the Editor: Alan Dershowitz responds to Raw Story report, RAW STORY (Dec. 1, 2018),
https://bit.ly/35P6ust.
3
  Alan Dershowitz, Letter to the Editor, MIAMI HERALD (Dec. 2, 2018), https://hrld.us/35HFR8s.


                                                         6
        Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 8 of 45



                 whole thing up”. .” At the same time DershowitzDefendant claimed “that the FBI

                 recognized the evidence showed he was not where she said he was”. (Exhibit 4)..”4

                 (e)      December 5, 2018, in a letter to the editor of The Harvard Crimson:

                 “Roberts made up the accusationsaccusation out of whole cloth in order to obtain

                 millions of dollars from Leslie Wexner”,” and “there“[t]here is evidence that

                 directly proves I was framed. These include emails between Roberts and a

                 journalist, a book manuscript by Roberts and a legal brief that are smoking guns

                 showing that I was ‘deliberately framed for financial reasons.” (Exhibit 5)..’”5

                 (f)      March 2, 2019, on Twitter: “My perjuring accusers are Virginia Roberts and

                 Sarah RansomeRansomme [sic] [who reported that Epstein lent her out to

                 DershowitzDefendant for sex at the same time as DershowitzDefendant was, at

                 Epstein’s request, representing Ransome as her lawyer]. Both have long records of

                 lying”. (Exhibit 6)..”6

                 (g)      Dershowitz and Epstein knew Dershowitz’s assertions about RobertsApril

                 16, 2019, in an interview with The Daily Mail: 7

                          i. “They [FBI agents] just have to walk down the block from the New

                              York FBI headquarters, sit in on the trial and they will hear perjury

                              being committed in their presence in a Federal court. The result will be

                              [Plaintiff] will be prosecuted for perjury. This is a Federal crime being



4
  Ronn Blitzer, Dershowitz Goes Off on Woman Who Made Underage Sex Allegations, LAW & CRIME (Dec. 4,
2018), https://bit.ly/2EASaYl.
5
  Alan M. Dershowitz, Letter to the Editor: Article Misrepresented Dershowitz, THE HARVARD CRIMSON (Dec. 5,
2018), https://bit.ly/2S8ISe5.
6
  Alan Dershowitz (@AlanDersh), TWITTER (Mar. 2, 2019, 6:42 PM), https://bit.ly/35Gq0Hd.
7
  Ben Ashford & Cheyenne Roundtree, EXCLUSIVE: Defiant Alan Dershowitz brands Virginia Roberts a ‘fake
MeToo victim’ as she files defamation suit claiming the lawyer who defended pedophile Jeffrey Epstein had
underage sex with her and repeatedly called her a liar, DAILYMAIL.COM (Apr. 16, 2019), https://dailym.ai/2ScPyrF.

                                                       7
        Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 9 of 45



                             committed in a Federal courthouse. . . . This is an opportunity for me

                             finally to have a judicial forum to prove that she made up the whole

                             story and that she’s a perjurer.”

                         ii. “[Plaintiff] hurts the Me Too movement terribly because when it’s

                             proved she lied for money the real victims will be people who have

                             really been abused. She is a fake victim.”

                (h)      May 2, 2019, on The View: “I support the Me Too movement, but when a

                women falsely accuses, for financial reasons—she was hoping to get a third of a

                billion dollars suing Leslie Wexner, the owner of Victoria's Secret. She also

                accused him in private, after accusing me in public, hoping to get a third of a billion

                dollars. Where do I get that figure from? She told that to her best friend. I have that

                on tape.”8

                (i)      July 5, 2019, on Twitter: Materials unsealed by the Second Circuit “prove

                that my false accuser—who I never even met—was told to include me in her

                manuscript describing her alleged sexual encounters, in order to help her market

                her book, despite her admitted knowledge of my total innocence. . . . When the

                materials are unsealed , [sic] the public will see the evidence in my accuser’s own

                words that . . . prove I was framed for financial reasons & that I’m totally innocent,

                as I’ve consistently asserted since the day I was falsely accused.” 9




8
  The View, Alan Dershowitz on Epstein Case and Current Lawsuit, YOUTUBE (May 2, 2019),
https://bit.ly/2McRSeF.
9
  Alan Dershowitz (@AlanDersh), TWITTER (Jul. 5, 2019, 6:50 AM), https://bit.ly/2EE9HyI.


                                                     8
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 10 of 45



                 (j)      July 10, 2019, on CBS This Morning: “This is a woman with a long, long

                 record of lying for money.”10

                 (k)      July 12, 2019, on Fox News: “Let me repeat categorically, she made up the

                 whole story. I never met this woman. It was part of an extortion plot to obtain a

                 billion dollars from Leslie Wexner.”11

                 (l)      July 15, 2019, on NPR: “She made up the whole story out of whole cloth

                 for financial reasons. The goal was to try to get a billion dollars from Leslie

                 Wexner. The plan was to accuse me in public and then accuse Leslie Wexner in

                 private of the identical conduct and say to him, essentially, if you don’t want to

                 have happen to you what happened to Dershowitz, there are ways of resolving it.”12

                 (m)      July 18, 2019, on Newsmax TV: “In the end, I hope David Boies goes to

                 prison, because he has done terrible things in this case. All the women who have

                 accused me started to commit their perjury only after they met David Boies. In other

                 words, in every case, the woman said, ‘I didn't have anything to do with

                 Dershowitz. I never met him or had no association with him.’ And then they meet

                 David Boies, and suddenly they make accusations. There’s a term for that, and I

                 want the federal government to be examining whether Boies is guilty of subornation

                 of perjury. I want the federal government to examine whether Boies is guilty of

                 extortion, of trying to get a billion dollars from Leslie Wexner by essentially saying




10
   CBS This Morning, Alan Dershowitz, Jeffrey Epstein’s former lawyer, claims to have proof his accuser is lying,
YOUTUBE (Jul. 10, 2019), https://bit.ly/38UNevs.
11
   The Ingraham Angle, Alan Dershowitz responds to Epstein accuser’s defamation suit, sexual assault allegations,
FOX NEWS (Jul. 12, 2019), https://bit.ly/35GIQ0Z.
12
   Transcript: Alan Dershowitz Denies Epstein Rape Accusations And Defends Role In Sweetheart Deal, NPR (July
15, 2019), https://n.pr/2PYsv0U.


                                                        9
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 11 of 45



                 to Wexner privately, if you don’t want to have happen to you what happened to

                 Alan Dershowitz in public, there are ways of resolving this.”13

                 (n)     July 19, 2019, on Fox News:14

                         i. “I have emails from the accuser in which she admits she didn’t have sex

                              with me and that she put me in her book in order to help sell the book

                              and then she puts me in the book as somebody she didn’t have sex

                              with. . . . These are the most tainted, serial liars imaginable, and they all

                              started telling their lies after they met David Boies.”

                         ii. “Each of the two accusers had said I didn’t do it, and then they met

                              David Boies, and he changed their minds. So they committed perjury

                              after meeting David Boies. There’s no coincidence about that.”

                 (o)     July 19, 2019, in an interview with New York Magazine: “I know that I am

                 a victim of a serious crime, a crime of perjury.”15

                 (p)     July 26, 2019, on Newsmax TV: 16

                         i. “The women first indicate they never had sex with me; then they meet

                              Boies. Then they suddenly ‘remember’ they had sex with me. Boies

                              must know that both Accusers cannot be believed and that they made up

                              the stories about me in the hope of getting money (which they got). Yet,

                              he submitted their false affidavits, vouching for their credibility without




13
   Newsmax TV, Alan Dershowitz Discusses Relationship with Jeffrey Epstein, YOUTUBE (July 18, 2019),
https://bit.ly/2PEMenA.
14
   The Ingraham Angle, Dershowitz: Accusers said I didn’t do it until David Boies changed their minds, FOX NEWS
(Jul. 19, 2019), https://bit.ly/2EEb4gQ.
15
   Andrew Rice, Alan Dershowitz Cannot Stop Talking, NY MAGAZINE (Jul. 19, 2019), https://nym.ag/2Q2f6oJ.
16
   Alan Dershowitz, Open Letter to The New Yorker Exposes False Allegations, NEWSMAX (Jul. 26, 2019),
https://nws mx/2PHXe3r.

                                                      10
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 12 of 45



                             disclosing to the courts their documented history of lying about

                             prominent people.”

                         ii. “In all three instances, my false Accusers have refused to make their

                             accusations to the media on the record. They have made them only in

                             court papers, hiding behind the litigation privilege, which precludes

                             defamation suits for false statements. This is a tactic developed and

                             employed by David Boies to prevent any legal accountability for false

                             accusations.”

                (q)      July 29, 2019, on NewsmaxTV: “I’m gonna continue to call them liars and

                perjurers. That’s the truth. It’s not victim shaming; it’s criminal shaming. They’re

                criminals. They belong in jail.”17

                (r)      August 9, 2019, on Twitter: “The unsealed documents prove Roberts made

                up accusations after being pressured by her lawyers.”18

                (s)      August 10, 2019, on Fox News:19

                         i. “She told her best friend she didn’t want to name me because I was

                             innocent but she was pressured to do it by her lawyer because she saw

                             a pot of gold at the end of the rainbow. She is a complete and total liar.”

                         ii. “We’re gonna go to court and we’re gonna prove that this woman is a

                             liar who was put up to it by her lawyers. . . . We’re gonna prove that for

                             years and years and years she said she never had sex with me. . . . Now




17
   Newsmax TV, Alan Dershwitz [sic] Responds to New Yorker Article, YOUTUBE (Jul. 29, 2019),
https://bit.ly/36T5eoc.
18
   Alan Dershowitz (@AlanDersh), TWITTER (Aug. 9, 2019, 3:52 PM), https://bit.ly/38UL6Uv.
19
   The Ingraham Angle, Alan Dershowitz responds to new allegations from Epstein case, FOX NEWS (Aug. 10,
2019), https://bit.ly/38TIV3r.

                                                     11
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 13 of 45



                            I don’t know whether she is making up and fantasizing about these other

                            people. I can tell you she is totally fantasizing about me. She’s made up

                            the whole story. There is no truth to it.”

                (t)     August 12, 2019, in a press statement issued after the Second Circuit’s

                ruling in Giuffre v. Maxwell: “She invented the false accusation against me only in

                2014, when her lawyers ‘pressured’ her to do so for financial reasons.”20

                (u)     August 30, 2019, on NewsmaxTV:21 “[A]s soon as [Plaintiff] met David

                Boies and the other lawyers, suddenly she remembered having had sex with me.

                It’s totally made up. I never met her.”

                (v)     October 19, 2019, on Twitter: “I will prove that Giuffre never falsely

                claimed to have had sex w/ me until she was pressured by her lawyers. I will also

                prove I never met her and she invented the entire story for money. Now she will

                have to give back all the money she made from her lies.”22

                (w)     November 16, 2019, on BBC Radio: “She is lying about me. I have recorded

                evidence from her own lawyer admitting that she was wrong about me. I am a

                victim of her perjury.”23

                (x)     November 19, 2019, in Guilt by Accusation: The Challenge of Proving

                Innocence in the Age of #MeToo:24




20
   David A. Patten, Dershowitz: New Documents ‘Categorically Prove’ No Epstein-Related Sex, NEWSMAX (Aug.
12, 2019), https://nws.mx/2Md1OEZ.
21
   Newsmax TV, Alan Dershowitz Denies Claims from Epstein Accuser, YOUTUBE (Aug. 30, 2019),
https://bit.ly/2s3vLjQ.
22
   Alan Dershowitz (@AlanDersh), Twitter (Oct. 19, 2019), https://bit.ly/2Z5VqV2.
23
   BBC Radio Broadcast 16/11/2019, BBC RADIO 4 (Nov. 16, 2019) (audio on file with counsel).
24
   ALAN DERSHOWITZ, GUILT BY ACCUSATION: THE CHALLENGE OF PROVING INNOCENCE IN THE AGE OF #METOO
(2019).

                                                    12
Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 14 of 45



            i. “Although I am the victim here—the victim of a deliberate frame-up

               motivated by money—I am being treated as a perpetrator, despite the

               fact that I have done absolutely nothing wrong.” (1–2)

            ii. “[T]he decision to accuse me in public, while accusing others in private,

               was part of a carefully calculated shakedown plot to get money from a

               wealthy individual who was not publicly named—at least not yet.” (21)

            iii. “Giuffre’s lawyers had to be aware of her history of lying when they

               vouched for her credibility by submitting perjured affidavits by her

               falsely accusing me of sexual misconduct with her.” (36)

            iv. “After meeting with her lawyers—and ‘feeling pressure’ from them—

               Giuffre suddenly ‘remembers’ having sex with me seven times between

               2001 and 2002 (when she was 18 and 19).” (45)

            v. “Even after it was proved conclusively that she had committed

               numerous acts of perjury, she remained a free woman, unpunished for

               repeatedly lying under oath and deliberately seeking to destroy the

               reputation of an innocent victim of a financially motivated frame-up.

               Nor was I the only victim of her perjury. Every real victim of sexual

               assault suffers when a false ‘victim’ is caught in a lie, as Giuffre has

               been.” (57–58)

            vi. “It is these realities that incentivized Giuffre and her lawyers to falsely

               accuse me of a crime with complete impunity: they believed that I could

               not sue them, because their allegations were contained in a court filing,

               and were thus immune from a defamation suit.” (58)



                                      13
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 15 of 45



                (y)     December 8, 2019, on Fox News:25

                        i.     “She remembered after telling everybody she didn’t have sex with me;

                             she had an exchange of emails with somebody in which she said she

                             never met me, she never met me. And then she meets her lawyers and

                             suddenly she remembers not only having sex with me, but on seven

                             occasions in places that I never was during the relevant time period.”

                        ii. “This was all part of an extortion plot against Leslie Wexner. . . . The

                             plot was to accuse me publicly, and then privately go to Leslie Wexner,

                             which they did and essentially say to him look if you don’t want to have

                             happen to you what happened to Dershowitz, there are ways of resolving

                             this.”

        18.     In addition to these examples, in countless public statements, Defendant has

accused Plaintiff of being a liar, of lying, and has otherwise impugned her integrity and

reputation for truthfulness.

        18.19. Defendant knew his assertions about Plaintiff, including his assertions referenced

in paragraph 17 above, were, and would be taken by persons who read and heard them to be,

specific statements of fact.

        19.20. DershowitzDefendant has repeatedly, publicallypublicly claimed that he wanted

to have a trial that would determine the facts concerning his conduct. He said on national

television that he would waive the statute of limitations so that RobertsPlaintiff could sue him for

sex abuse. However, when Robert’s counselPlaintiff’s lawyer asked DershowitzDefendant to do

so, DershowitzDefendant refused         —and continues to refuse.


25
 Alan Dershowitz Defends Himself Against #MeToo Accusation in Interview with Mark Levin, YOUTUBE (Dec. 8,
2019), https://bit.ly/35HTWCT.

                                                    14
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 16 of 45



        20.21. Similarly, when DershowitzWhen Defendant was faced with an actual case

brought by Plaintiff’s then-lawyers Edwards and Cassell, which would have determined the

veracity of Roberts’Plaintiff’s claims, Dershowitzhowever, Defendant settled to avoid that

determination.

        21.22. More recently, Dershowitz, perhaps believing that Roberts who is now living with

her husband and children in Australia would not be prepared to engage in litigation,Defendant

has again taken to claiming publicallypublicly that he demands a trial on the question of whether

RobertsPlaintiff committed perjury and made up her statements about him for money. For

example, on March 2, 2019: My “accusers are Virginia Roberts and Sarah

Ransome…Ransomme [sic]. . . . I hereby accuse my false accusers of committing the felony of

perjury and challenge them to sue me for defamation.” (Exhibit 6).

        22.23. Mr. DershowitzDefendant now has what he claims to have been looking for.

                                  JURISDICTION AND VENUE

        23.24. This is an action for damages in an amount in excess of the minimum

jurisdictional limits of this Court.

        24.25. This Court has jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 (federal

question jurisdiction) and 28 U.S.C. § 1367 (supplemental jurisdiction) because one claim in this

action arises under the laws of the United States, and the remaining claims are so related to the

claim within this Court’s original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution. This Court also has jurisdiction over this

dispute pursuant to 28 U.S.C. § 1332 (diversity jurisdiction)), in that RobertsPlaintiff and

DershowitzDefendant are citizens of different states, and the amount in controversy exceeds

seventy-five thousand dollars ($75,000), exclusive of interest and costs.



                                                 15
        Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 17 of 45



        25.26. This Court has personal jurisdiction over Defendant. Defendant resides in New

York City; Defendant conducts regular business in New York City; and this action arose,

defamatory statements were made, and abuse occurred, within the Southern District of New

York.

        26.27. Venue is proper in this Court as (a) the cause of action arose within the

jurisdiction of this Court and (bunder 28 U.S.C. § 1391(b) because (1) Defendant resides within

this District, and (2) a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred within this District.

                                              PARTIES

        28.    Plaintiff Virginia Giuffre is an individual who is a citizen of the State of

FloridaColorado.

        27.    On information and a resident of Australia.

        28.    belief, Defendant Alan Dershowitz is an individual who is a citizen of the State of

New York and resides in the Southern District of New York at 2 Tudor City Place Apt. 10EN,

New York, New York 10017.

        29.    Jeffrey Epstein is an individual who resides in the Southern District of New York

at 9 East 71st Street, New York, New York, 10021.

                                       FACTUAL ALLEGATIONS

A.      Epstein’s Sex Trafficking Enterprise

        30.    Plaintiff became a victim of sex trafficking and repeated sexual abuse after being

recruited by Ghislaine Maxwell and Jeffrey Epstein when Plaintiff was under the age of

eighteen.




                                                  16
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 18 of 45



       31.      Between 2000 and 2002, Epstein sexually abused RobertsPlaintiff at numerous

locations including his mansions in West Palm Beach, Florida, New Mexico, the Virgin Islands,

and this District. Epstein also flew RobertsPlaintiff on his plane nationally and internationally

numerous times when she was under the age of 18. Only portions of the flight logs of Epstein’s

private planes are yet known, and Epstein also flew RobertsPlaintiff frequently on commercial

airlines to meet him and others. However, the chart below, which shows Roberts’Plaintiff’s

flights on Epstein’s private plane from the limited logs that are available, illustrates the

international scope of Epstein’s sex trafficking.




       32.     Between 1999 and 2007, with the assistance of numerous co-conspirators, Epstein

abused more than thirty (30) minor underage girls, a fact confirmed by state and federal law

enforcement.

       33.     After years of abuse, Epstein sent RobertsPlaintiff to Thailand in September 2002.

One of Roberts’Plaintiff’s assignments from Epstein was to bring a young girl back to Epstein in

the United States. Fearing for her life, and not wanting to subject another young girl to the abuse




                                                    17
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 19 of 45



she was forced to endure, RobertsPlaintiff fled from Thailand to Australia to escape from

Epstein.

B.      Dershowitz’sDefendant’s Role with Epstein and Abuse of Plaintiff

       34.     DershowitzDefendant has been “a close friend of Mr. Epstein” for many years.

(Exhibit 7). In 2003, DershowitzDefendant said “I’m on my 20th book… The only person

outside of my immediate family that I send drafts to is Jeffrey.” “Vicky Ward, The Talented Mr.

Epstein.”, VANITY FAIR (Jun. 27, 2003. (Exhibit 8). Dershowitz), https://bit.ly/2S9MzQU.

Defendant also described Epstein as his friend. “I would be as interested in him [Epstein] as a

friend if we had hamburgers on the boardwalk in Coney Island and talked about his ideas.” “Ray

Gustini, Vanity Fair Reminds USUs When Jeffrey Epstein Wasn’t a Creep.”, THE ATLANTIC

Wire. (June 21, 2011. Dershowitz), https://bit.ly/38ZwHGK. Defendant frequently traveled with

Epstein, including on Epstein’s private plane. In addition, Epstein’s employees have confirmed

that DershowitzDefendant visited Epstein’s Palm Beach and New York City mansions often,

would stay overnight, and was present when the victims of Epstein’s sex trafficking were there.

DershowitzDefendant also visited Epstein’s other homes.

       35.     In addition to their close friendship, DershowitzDefendant represented Epstein as

his attorney. lawyer. On or about December 2, 2018, DershowitzDefendant stated that he iswas

still Epstein’s attorney (Exhibit 9). lawyer.

       36.     During the time period that RobertsPlaintiff was being trafficked by Epstein, she

was forced to have sex with Alan Dershowitz. RobertsDefendant. Plaintiff was forced to engage

in sexual acts with DershowitzDefendant in, among other various locations,.

       36.37. On one such occasion, in late 2000 or early 2001, Defendant sexually assaulted

Plaintiff at Epstein’s mansion located at 9 East 71st Street, New York, New York 10021.



                                                18
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 20 of 45



        38.      At the time of the incident, Plaintiff was under the age of 18. Epstein had taken

her from her home, family, and friends in Palm Beach, Florida, and flown her to New York, New

York, where he repeatedly sexually abused her. In the weeks immediately prior to the incident,

Defendant had met Plaintiff in circumstances that would have put a reasonable person on notice

that she was being sexually trafficked.

        39.      Defendant entered Epstein’s bedroom immediately after one incident of abuse by

Epstein, while Plaintiff was alone and unclothed. Without obtaining her consent to the contact,

he proceeded to engage in sexual intercourse with her.

        40.      As Defendant knew, Plaintiff did not consent to the sexual intercourse but rather

was under the coercive influence of Epstein and/or his co-conspirators.

C.      The Arrest and Prosecution of Epstein

        37.41. Epstein ultimately pledpleaded guilty to procuring a minor for prostitution, and is

nowwas a registered sex offender until his death on August 10, 2019.

        38.42. In September 2007, while Defendant was representing him, Epstein entered into a

Non-Prosecution Agreement (“NPA”) in which the U.S.United States Attorney for the Southern

District of Florida agreed not to prosecute Epstein for numerous federal sex crimes committed in

that District.

        39.43. In the NPA, the United States Attorney for the Southern District of Florida

additionally agreed that it would not institute any federal criminal charges against any potential

co-conspirators of Epstein.

        40.44. Epstein flippantly referred to his sexual abuse of multiple minors, and the slap on

the wrist he had received for it, in a 2011 interview with the New York Post: “Billionaire pervert

Jeffrey Epstein is back in New York City—and making wisecracks about his just-ended jail stint



                                                 19
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 21 of 45



for having sex with an underage girl. ‘I am not a sexual predator, I’m an “offender,”’ the

financier told The Post yesterday. “‘‘It’s the difference between a murderer and a person who

steals a bagel,’ said Epstein.” February 25, 2011, New York Post “See Amber Sutherland,

Billionaire Jeffrey Epstein: I’m a Sex Offender, Not A Predator”., NEW YORK POST (Feb. 25,

2011), https://bit.ly/2s3ebwk.

D.      The Criminal Victims’ Rights Act Proceeding

       41.45. Rather than confer with the victims about the NPA, the U.S. Attorney’s Office

and Epstein, who was represented by DershowitzDefendant at that time, agreed to a

“confidentiality” provision in the Agreement barring its disclosure to anyone—including

Epstein’s victims. As a consequence, the victims were not told about the NPA.

       42.46. On July 7, 2008, a young woman identified as Jane Doe No. 1, one of Jeffrey

Epstein’s victims (other than RobertsPlaintiff), filed a petition to enforce her rights under the

Crime Victims’ Rights Act (“CVRA”), 18 U.S.C. ¶§ 3771, alleging that the Government failed

to provide her the rights promised in the CVRA with regard to the plea arrangement with

Epstein.

       43.47. On February 21, 2019, the Court found that the victims’ rights had been violated

and granted summary judgment in favor of the victims finding: “It was a material omission for

the Government to suggest to the victims that they have patience relative to an investigation

about which it had already bound itself not to prosecute.” Order at 31. In its Order the Court

acknowledged that: “Jeffrey Epstein sexually abused more than 30 minor girls”. .” Id. at 1. The

Court also found: “Among other provisions, the NPA expanded immunity to any ‘potential

coconspirator’ of Epstein’s: ‘In consideration of Epstein’s agreement to plead guilty and to

provide compensation in the manner described above, if Epstein successfully fulfills all of the



                                                 20
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 22 of 45



terms and conditions of this agreement, the United States also agrees that it will not institute any

criminal charges against any potential co-conspirators of Epstein, including but not limited to

Sarah Kellen, Adriana Ross, Lesley Groff or Nadia Marcinkova… .’ . . . From the time the FBI

began investigating Epstein until September 24, 2007—when the NPA was concluded—the

Office never conferred with the victims about a NPA or told the victims that such an agreement

was under consideration.” OrderId. at 2, 8.

E.     Victims Refuse Silence

       44.48. Ultimately, as a mother and one of Epstein’s many victims, RobertsPlaintiff

concluded that she should speak out about her sexual abuse experiences in hopes of helping

others who had also suffered from sexual trafficking and abuse, and of possibly protecting future

potential victims.

       45.49. On December 23, 2014, RobertsPlaintiff incorporated an organization called

Victims Refuse Silence, Inc., a Florida not-for-profit corporation.

       46.50. RobertsPlaintiff intended Victims Refuse Silence to change and improve the fight

against sexual abuse and human trafficking. The goal of her organization was, and continues to

be, to help survivors surmount the shame, silence, and intimidation typically experienced by

victims of sexual abuse, and to help others to escape becoming victims of sex trafficking.

F.     Defendant Acted Maliciously to Defame, Discredit, and Intimidate RobertsPlaintiff

       47.51. DershowitzDefendant made his false and defamatory statements as set forth above

on behalf of himself and on behalf of his co conspirator and client Epstein, in the Southern

District of New York and elsewhere, in a deliberate effort to maliciously discredit

RobertsPlaintiff and silence her efforts to expose the sexual abuse she suffered. Dershowitz and

EpsteinDefendant did so with the purpose and effect of having others repeat such false and



                                                 21
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 23 of 45



defamatory statements and thereby further damaged Roberts’sPlaintiff’s reputation. Dershowitz

and EpsteinDefendant knew Dershowitz’shis statements were false.

       48.52. DershowitzDefendant made his statements to discredit RobertsPlaintiff in concert

with Epstein and others, including Ghislaine Maxwell, one of Epstein’s long-time procurers, as

part of a conspiracy to discredit and try to silence RobertsPlaintiff. Epstein was particularly

interested in discrediting and silencing RobertsPlaintiff because he feared a reopening of a

federal criminal investigation of him.

       49.53. DershowitzDefendant made his statements pursuant to his conspiracy with

Epstein and Maxwell maliciously as part of an effort to conceal sex trafficking crimes committed

around the world by Epstein and other powerful persons.

       50.54. Dershowitz and EpsteinDefendant intended Dershowitz’shis false and defamatory

statements set out above to be broadcast around the world and to intimidate and silence

RobertsPlaintiff from making further efforts to expose sex crimes committed by Epstein and

other powerful persons, including DershowitzDefendant.

       51.55. Dershowitz and EpsteinDefendant intended theirhis false statements to be specific

statements of fact. Dershowitz’sDefendant’s false statements were, as he and Epstein intended,

broadcast around the world and were reasonably understood by those who heard them to be

specific factual claims by DershowitzDefendant that he had not had sex with RobertsPlaintiff,

that RobertsPlaintiff was intentionally lying about having sex with DershowitzDefendant, that

RobertsPlaintiff committed the crime of perjury, that RobertsPlaintiff had committed the crime

of extortion, and that RobertsPlaintiff had intentionally fabricated her assertions about

DershowitzDefendant to extort money from others.




                                                 22
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 24 of 45



       52.56. Epstein also worked with other of his attorneyslawyers to attack

Roberts’Plaintiff’s allegations, including in a false statement they made in a letter to the editor to

the New York Times asserting: “The number of young women involved in the investigation has

been vastly exaggerated, there was no ‘international sex-trafficking operation’ and there was

never evidence that Mr. Epstein ‘hosted sex parties’ at his home”. (Exhibit 10)..” Kenneth W.

Starr, Martin G. Weinberg, Jack Goldberger, and Lilly Ann Sanchez, Jeffrey Epstein’s Attorneys:

A Fair Plea Deal, NY TIMES (Mar. 4, 2019), https://nyti.ms/2EGHpnf.

G.     Dershowitz’sDefendant’s Lies

        53.57. From the beginning, Dershowitz and Epstein haveDefendant has sought to hide

theirhis crimes behind a curtain of lies. In response to Roberts’Plaintiff’s description of

Dershowitz’sDefendant’s participation in Epstein’s sex trafficking, DershowitzDefendant began

a series of intentional, outright lies designed to distance himself from Epstein, to cover up his

own wrongdoing, and to discredit RobertsPlaintiff and intimidate her into silence.

       54.58. Dershowitz’sDefendant’s repeated lies are compelling evidence both of his lack

of credibility and his guilt. Only a person seeking to conceal improper conduct would have

engaged in the pattern of lies which has characterized Dershowitz’sDefendant’s statements since

his sex trafficking was revealed.

       55.59. In an attempt to conceal his relationship with Epstein, DershowitzDefendant in

January 2015 asserted that “my relationship with him was entirely professional. It is a total bum

rap to say that I…was ‘chummy’ with him”. (Exhibit 11). .” That was a lie, as Dershowitz and

EpsteinDefendant knew (see, e.g., paragraphs 34–35).

       56.60. Both to conceal Dershowitz’sDefendant’s relationship with Epstein, and to

discredit Roberts, DershowitzPlaintiff, Defendant has repeatedly asserted that he was onlynot at



                                                 23
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 25 of 45



Epstein’s residence once in Palm Beach, and that at all during the period when Plaintiff was with

his family. trafficked. However, Juan Alessi, a long time Epstein household employee whose

tenure with Epstein included the period of Plaintiff’s trafficking, has confirmed that

DershowitzDefendant visited Epstein “pretty often. I would say at least four or five times a year”

and that he would “typically” stay two or three days. Similarly, Alfredo Rodriguez, who worked

for Epstein in Palm Beach approximately only six months several years later, confirmed that

during that six months-month period Dershowitz, Defendant visited Epstein twice.

        57.61. Again, both to conceal his relationship with Epstein and to discredit Roberts,

DershowitzPlaintiff, Defendant has repeatedly asserted that he was never in Epstein’s residence

in the presence of young women. As both Dershowitz and Epstein knowAs Defendant knows,

that assertion was also false. As Mr. Rodriguez has confirmed, there were “also young ladies in

the house at the time he [DershowitzDefendant] was there”. .” Mr. Rodriguez also confirmed that

“Mr. Dershowitz was there” when “women came to Mr. Epstein’s home to give a massage”. .”

Mr. Rodriguez also confirmed that “Alan Dershowitz was at the house” with “the local Palm

Beach girls” whowhom he was “told to call masseuses”,,” although he did not himself know

whether or not Dershowitz personally received a massage.

        58.62. Maria Farmer was an employee of Epstein responsible for “manning the front

door at his New York mansion and keeping records of people who came to the home” (Exhibit

12, ¶ 2)..

               (a)     Ms. Farmer “witnessed a number of school -age girls coming to the

               house,; some of the young girls would be wearing their school uniforms”…who

               “then and would be escorted upstairs” (Exhibit 12, ¶ 3)..




                                                24
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 26 of 45



               (b)     Ms. Farmer was told these young girls “were interviewing for modeling

               positions” even though “it did not seem credible to meher that these young girls

               were interviewing for modeling positions”. (Exhibit 12, ¶ 3)..

       59.63. Ms. Farmer asserts that “Alan Dershowitz was an individual who came toshe

witnessed Defendant visit Epstein at his New York mansion a number of times when Ishe was

working for Epstein. DershowitzDefendant was very comfortable at the home and would come in

and walk upstairs. On a number of occasions I, she witnessed Dershowitz at the NY

mansionDefendant going upstairs at the same time there were young girls under the age of 18

who were present upstairs in the house” (Exhibit 12, ¶ 4)..

       60.64. Ms. Farmer, like other victims of, and witnesses to, EpsteinEpstein’s and

Dershowitz’sDefendant’s sex trafficking and abuse, has been subjected to attacks and

intimidations. (Exhibit 12, ¶¶ 8 9). Her courageous testimony, together with the sworn testimony

of victims such as Sarah Ransome and witnesses such as Mr. Alessi and Mr. Rodriguez , proves

beyond any doubt, show that Dershowitz’sDefendant’s claims that he was never present where

Ms. RobertsPlaintiff was trafficked, and never in the presence of young girls, are a lielies

intended to cover up his culpability.

       61.65. Again, both to conceal his relationship with Epstein and to discredit Roberts,

DershowitzPlaintiff, Defendant has repeatedly asserted that he has records that prove that it

would have been “impossible” for him to be with RobertsPlaintiff because he was never in the

same place and time as Roberts. Plaintiff. As both Dershowitz and Epstein knowDefendant

knew, that too was a lie. The testimony of Epstein’s household staff establishes that

DershowitzDefendant was repeatedly present at Epstein’s residence. Even




                                                25
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 27 of 45



Dershowitz’sDefendant’s own selected, incomplete, and apparently revised, records demonstrate

that DershowitzDefendant was present at locations where PlaintiffMs. Roberts was with Epstein.

       62.66. Dershowitz’sDefendant’s assertion that RobertsPlaintiff accused him of having

sex with her only after her lawyers convinced her to do so in late 2014 is not only false, as both

Dershowitz and Epstein knewDefendant knows, but thoroughly disproved by the record.

       63.67. RobertsPlaintiff had identified DershowitzDefendant as a participant in her sexual

abuse at the time it occurred. She did so again in 2009. In 2010, Epstein’s co-conspirators were

repeatedly asked about Dershowitz. Defendant. For example:

               (a)     Adriana Ross refused to answer on Fifth Amendment grounds whether

               “Alan Dershowitz stays at Jeffrey Epstein’s house . . . when underage minor

               females have been in the bedroom with Jeffrey Epstein”.

               (b)     Nadia Marcinkova refused to answer on Fifth Amendment grounds: “Alan

               Dershowitz is also somebody that you also know to have been at the house when

               L.M. was being sexually abused in Jeffrey Epstein’s bedroom, correct?”

       64.68. In 2011 Counsel, lawyers for Edwards wrote DershowitzDefendant:

               (a)     On August 23, 2011: “We…have reason to believe that you have

               personally observed Jeffrey Epstein in the presence of underage females”..”

               (b)     On September 7, 2011: “Multiple individuals have placed you in the

               presence of Jeffrey Epstein on multiple occasions and in various locations when

               Jeffrey Epstein was in the company of underage females subsequently identified

               as victims of Mr. Epstein’s criminal molestations.”

       65.69. DershowitzDefendant lied and stated that he had never flown on Jeffrey Epstein’s

plane with a young woman and always flew with his wife. (See Hala Gorani, Alan Dershowitz:



                                                26
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 28 of 45



Lawsuit claims ‘utterly untrue’, CNN Live, (Jan. 5, 2015).), https://cnn.it/2SbaAXU. However,

even the limited publicallypublicly available flight logs of Jeffrey Epstein’s private plane

demonstrate that DershowitzDefendant flew often on Epstein’s planes without his wife; with

young women, including a Victoria’s Secret model; with Epstein’s co-conspirator and procurer

Ghislaine Maxwell; and Sarah Kellen who was identified by the Government as Epstein’s co-

conspirator in his sex -trafficking.

       66.70. DershowitzDefendant also lied by saying that he “never” got a massage from

anybody: “I never got a massage from anybody. It’s made up out of whole cloth.” (Dareh

Gregorian, Alleged ‘sex slave’ Virginia Roberts says she didn’t have sex with former President

Bill Clinton, but in explosive court filing, details 11-person orgy with Prince Andrew and others,

NY DAILY NEWS, January (Jan. 21, 2015). ), https://bit.ly/2Z3gX0K. However, after it was

revealed that Epstein’s household staff identified DershowitzDefendant as one of the recipients

of “massages” at Epstein’s Palm Beach mansion, DershowitzDefendant changed his story and

admitted he got a massage at Epstein’s Palm Beach home but claimed: “I kept my underwear

on during the massage.” (Local 10, January 22, 2015). Bob Norman, Alan Dershowitz: ‘Sex

slave’ accuser is serial liar, prostitute, LOCAL 10 NEWS (Jan. 22, 2015), https://bit.ly/36YraOR.

       67.71. DershowitzDefendant lied and said he never saw any naked pictures of females in

Epstein’s Palm Beach home during his many visits, yet the police footage that was obtained from

the search of Epstein’s home proves that there were naked pictures of females throughout the

home, including in the common areas.

       72.     Defendant also lied to attempt to deflect Sarah Ransome’s revelations about him.

Ms. Ransome revealed that during the time she was a victim of Epstein’s sex trafficking, Epstein




                                                27
        Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 29 of 45



arranged for his lawyer, Defendant, to also represent Ms. Ransome. Ms. Ransome also described

how, during the time Defendant was her lawyer, Epstein lent her out to Defendant for sex.

        73.     Defendant asserted that he never had sex with Ms. Ransome, that he never

represented Ms. Ransome, that he did not even know Ms. Ransome, and that Ms. Ransome’s

statements about him were fabricated by Plaintiff’s lawyer in retaliation for a bar complaint that

Defendant had filed against that lawyer. However, as Defendant knew:

               (a)     He did have sex with Ms. Ransome.

               (b)     He was Ms. Ransome’s lawyer.

        74.    Ms. Ransome’s statements about her involvement with Defendant preceded any

contact with Plaintiff’s lawyers. For example, Ransome’s first contact with any of Plaintiff’s

lawyers was in November 2016, and at least as early as October 2016, Ransome had identified

Defendant in writing to a reporter as someone who had had sex with one or more of the girls

provided by Epstein and that Epstein had arranged for Defendant to be Ransome’s lawyer.

H.      Defendant’s Conspiracy Theory

        68.75. In a desperate attempt to deflect attention from his own misconduct,

DershowitzDefendant fabricated an extortion plot by RobertsPlaintiff and her lawyers.

DershowitzDefendant falsely told the media that he was being used by Plaintiff and her lawyers

as a pawn as part of a fanciful plan to extort money from a billionaire business mogul and

colleague of Epstein. Dershowitz’s claim wasDefendant claims that he was framed in order to

send a message to the billionaire that this is what would happen to the billionaire if the

billionaire did not pay RobertsPlaintiff and her attorneys. lawyers. As DershowitzDefendant

knew:

               (a)     No complaint was ever made against the billionaire.



                                                 28
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 30 of 45



               (b)     No money was either paid by or demanded by or from the billionaire.

               (c)     Roberts’ assertions about Dershowitz long predated the time of the

               allegedThere was no such extortion plot.

       76.     DershowitzDefendant also falsely claimed that Roberts’Plaintiff’s lawyer had told

him that he had concluded that RobertsPlaintiff was “wrong” and “simply wrong” in accusing

Dershowitz. DershowitzDefendant. Defendant, in violation of the canons of ethics and in at least

one case in violation of federal and state law, had surreptitiously tape -recorded confidential

settlement negotiations in which he had engaged in with Ms. Roberts’Plaintiff’s lawyer.

Dershowitz, David Boies.

       77.     During these conversations, Boies was acting as Plaintiff’s lawyer and agent, and

neither he nor she consented to the recording.

       69.78. Defendant then played and/or described excerpts from those tapes out of context

to reporters to tryand in court filings to make it appear that Ms. Roberts’Plaintiff’s lawyer’s

hypothetical comments, and characterizations of Dershowitz’sDefendant’s assertions,

represented that lawyer’s conclusions. As the sworn testimony (Exhibit 13) of Dershowitz’sof

Defendant’s own lawyer, and the facts set forth below, demonstrate, Dershowitz’sDefendant’s

assertions about what Ms. Roberts’Plaintiff’s lawyer said are, again, false.

       70.79. In May 2015 Dershowitz, Defendant requested confidential settlement

negotiations with Ms. Roberts’Plaintiff’s lawyers in which DershowitzDefendant sought to

convince Ms. Roberts lawyerPlaintiff’s lawyers that Ms. RobertsPlaintiff was mistaken, and that

the person to whom Epstein had lent Ms. RobertsPlaintiff was Nathan Myhrvold, not

Dershowitz. DershowitzDefendant. Defendant claimed that from 1999-2002, he had been atnot

visited Epstein’s Palm Beach home only once (and that he was there with his family);, that he



                                                 29
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 31 of 45



had never been in the vicinity of Epstein’s island; that he had not been at Epstein’s New York

mansion;, and that he had been at Epstein’s New Mexico ranch only once for a few hours (again

with his family). DershowitzDefendant provided a summary of his whereabouts during the

period from 1999–2002 that purported to prove that his assertions were true.

       71.80. DershowitzDefendant was told that, based on what was shown in his travel

summary, it would have been impossible for Ms. Roberts’Plaintiff’s assertions about him to be

true, and that if his assertions proved out, Ms. Roberts counselPlaintiff’s lawyers would

undertake to convince her that she must have made a mistake.

               (a)     DershowitzDefendant was also told, however, (i) that his assertions would

               have to be proven, (ii) that Ms. RobertsPlaintiff had always been very clear that

               she recalled having had sex with DershowitzDefendant multiple times, and (iii)

               that everyone was convinced that Ms. RobertsPlaintiff was telling the truth as she

               recalled it.

               (b)     DershowitzDefendant responded that he did not doubt that Ms.

               RobertsPlaintiff was telling the truth as she recalled it and that she would have no

               difficulty passing a lie detector test. He said he simply believed Ms.

               RobertsPlaintiff had made an honest mistake in confusing him with Nathan

               Myhrvold.

       72.81. Following Dershowitz’Defendant’s presentations, Dershowitz’sDefendant’s

representations were investigated and repeatedly proven false.

               (a)     Dershowitz’sDefendant’s alleged backup for his travel summary proved to

               be incomplete, inconsistent, and in some instances, apparently altered.




                                                30
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 32 of 45



               (b)    Dershowitz’sDefendant’s key claim that claims about the frequency with

               which he had not stayed atvisited Epstein’s house washouses were proven false,

               including by the testimony of Epstein’s household employees JuanMr. Alessi (see

               ¶ 56paragraph 60 above) and AlfredoMr. Rodriguez (see ¶¶ 56 57paragraphs 60–

               61 above)), as well as the testimony of SarahMs. Ransome (Exhibit 14) and

               MariaMs. Farmer (Exhibit 12)..

               (c)    Dershowitz’sDefendant’s claim that Ms. RobertsPlaintiff confused him

               with Nathan Myhrvold was tested by showing Ms. RobertsPlaintiff pictures of

               both. She was, and is, clearconfirmed that it was DershowitzDefendant, not

               Myhrvold, with whom she had sex.

               (d)    Dershowitz’sDefendant’s claim he had never been on Epstein’s plane

               without his wife was proven false by plane logs.

               (e)    Dershowitz’sDefendant’s claim that he had never seen pictures of young

               females at Epstein’s house was proven false by Palm Beach police and FBI

               reports.

               (f)    Dershowitz’sDefendant’s claim that he had never been in the presence of

               young females was proven false by the testimony of Epstein’s household

               employeremployee (see ¶¶56 57paragraphs 60–61) and of young women

               themselves (see Exhibit 14 [Ransome] and Exhibit 12 [Farmer].).

       73.82. After Dershowitz’sDefendant’s claimed proof of exonerating evidence collapsed,

and the evidence of his guilt grew, Roberts’ lawyer’s Plaintiff’s lawyers told

DershowitzDefendant in writing that they “had discovered evidence inconsistent with some of




                                                31
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 33 of 45



[your] representations”,,” and that his travel “records were incomplete”, and that he “should have

settled the case when he had a chance”..”

       74.83. Roberts’Plaintiff’s lawyer explicitly told DershowitzDefendant that neither

RobertsPlaintiff nor her lawyer would make any statement saying or implying that

RobertsPlaintiff was mistaken in her charge that DershowitzDefendant participated in her sexual

trafficking and abuse. In his public statements, Dershowitz conspicuously omits any reference to

the statements by Roberts’ lawyers after they had investigated his representations and concluded

that they were false.

       75.84. Faced with the mounting evidence of his guilt, DershowitzDefendant abandoned

his attempt to get RobertsPlaintiff or her lawyer to concede a mistake or that RobertsPlaintiff had

been wrong, and desperately sought even a suggestion that an error was “possible”..”

       76.85. In December 2015 Ms. Roberts’ counsel , Plaintiff’s lawyers again told Mr.

DershowitzDefendant that “Virginia is adamant about her current recollection” and that neither

Ms. RobertsPlaintiff nor her counsellawyers believed she was mistaken in identifying Mr.

DershowitzDefendant as one of the men to whom Epstein had lent her out for sex. In response,

Mr. DershowitzDefendant did not claim that Ms. RobertsPlaintiff’s lawyers had told him that

they did not believe her.

       77.86. Instead, the morning of December 9, 2015, Mr. DershowitzDefendant pleaded:

“David, Have we given up on a mutually acceptable statement from VR or you. Let’s keep

trying. We are not that far apart.” (Exhibit 15). When Ms. RobertsPlaintiff’s lawyer did not

immediately respond, Mr. DershowitzDefendant wrote later the same day:

               “We should be aiming at a short simple statement such as: “The

               events at issue occurred approximately 15 years ago when I was a



                                                32
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 34 of 45



                teenager. Although I believed then and continued to believe that AD

                was the person with whom I had sex, recent developments raise the

                possibility that this may be a case of mistaken identification.”

                (Exhibit 15).

Mr. DershowitzDefendant went on to write: “It would be acceptable if the statement came from

you rather than her, if she prefers.” (Id.)

        78.87. Wholly absent at this point was any assertion by Mr. DershowitzDefendant that

Ms. RobertsPlaintiff was lying, or that she made up her charge as part of an extortion claim, or

that after investigating his alleged evidence Ms. Roberts’Plaintiff’s lawyer did not believe her.

On the contrary, Mr. DershowitzDefendant expressly recognized that Ms. Roberts’Plaintiff’s

belief was an honest one. All Mr. DershowitzDefendant was pleading for was an

acknowledgement that there was a “possibility” that there “may be” a case of mistaken

identification. Even that plea was rejected by Ms. Roberts and her lawyers as misleading.

        88.     Dershowitz’sDefendant has played selective portions of his recordings to

members of the press in an effort to persuade the public that Plaintiff’s lawyers disbelieve her.

He has also made sworn representations concerning the contents of the tape to the Court. In his

statements, Defendant conspicuously omits any reference to the statements by Plaintiff’s lawyers

after they had investigated his representations and concluded that they were false.

        79.89. Defendant’s present PR claim that Roberts’Plaintiff’s lawyers disbelieved their

client, and that RobertsPlaintiff intentionally committed perjury as part of an extortion scheme, is

just another DershowitzDefendant lie. His reliance on statements from settlement negotiations

that have been taken out of context, his failure to include the statements of Roberts’Plaintiff’s

lawyer after Dershowitz’sDefendant’s supposed evidence had been investigated, and the



                                                 33
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 35 of 45



damning admissions of his own lawyerslawyer, reveal Dershowitz’sDefendant’s total lack of

support for his allegation that RobertsPlaintiff and her lawyers concocted knowingly false

allegationallegations against him as part of a supposed extortion plot.

       80.     Dershowitz also lied to attempt to deflect Sarah Ransome’s revelations about him.

Ms. Ransome revealed that during the time she was a victim of Epstein’s sex trafficking,

Epstein’s arranged for his lawyer, Dershowitz, to also represent Ms. Ransome. Ms. Ransome

also described how, during the time Dershowitz was her lawyer, Epstein lent her out to

Dershowitz for sex. (Exhibit 14).

       81.      Dershowitz asserted that he never had sex with Ms. Ransome, that he never

represented Ms. Ransome, that he did not even know Ms. Ransome, and that Ms. Ransome’s

statements about him were fabricated by Ms. Roberts’ lawyer in retaliation for a bar complaint

that Dershowitz had filed against that lawyer (Exhibit 16). However, as Dershowitz knew:

               (a)     He did have sex with Ms. Ransome.

               (b)(a) He was Ms. Ransome’s lawyer.

               (c)     Ms. Ransome’s statements about her involvement with Dershowitz

               preceded any contact with Roberts’ attorneys. For example, Ransome’s first

               contact with any of Roberts’ lawyers was in November 2016, and at least as early

               as October 2016 Ransome had identified Dershowitz in writing to a reporter as

               someone who had had sex with one or more of the girls provided by Epstein and

               that Epstein had arranged for Dershowitz to be Ransome’s lawyer.

       90.     After settlingFurther belying his conspiracy theory, Defendant settled the case

against him brought by Messrs.Plaintiff’s then-lawyers Edwards and Cassell, Dershowitz




                                                34
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 36 of 45



accusing him of defamation for publishing false accusations that they conspired with Plaintiff to

fabricate her claims.

       82.91. After the settlement, Defendant told the media he had been vindicated, while at

the same time insisting that the termterms of the settlement remains confidential. Edwards and

Cassell responded: “Following the announcement of the settlement of defamation claims against

Alan Dershowitz, he has been making public statements suggesting that he has prevailed in the

lawsuit and that the terms of the settlement exonerate him of any wrongdoing. Those statements

are at best misleading. It is a mistake for anyone to conclude based upon Mr. Dershowitz’s

statements that the case against him was abandoned due to lack of factual support. It is a mistake

for anyone to conclude based upon Mr. Dershowitz’s statements that Bradley Edwards and Paul

Cassell had determined that the allegations against Alan Dershowitz made by Virginia Roberts

Giuffre were false or unfounded. Neither the terms of settlement nor the agreed upon joint public

statement issued as part of the settlement support any such conclusionconclusions, and it is false

to state or suggest otherwise.” Dershowitz Settles Sex Case, But isIs He Vindicated??, THE

AMERICAN LAWYER, April (Apr. 10, 2016), https://bit.ly/2tAuSQd.

       83.92. DershowitzDefendant continues to this day to insist that the terms of his

settlement with Edwards and Cassell remain confidential       —a position that can only be

explained only by Dershowitz’sDefendant’s knowledge that revealing how much he had paid to

avoid a trial of the allegations against him would revealconfirm his guilt.

       84.93. As described above, Dershowitz has also repeatedly asserted that he wanted to

have a trial to establish his innocence. By contrast, he paid to settlesettled the case that would

have provided that trial. (and refuses to disclose the amount paid to the plaintiffs). He even lied

about his being willing to waive the statute of limitations so that RobertsPlaintiff could sue him



                                                 35
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 37 of 45



for sex abuse      —a lie almost immediately exposed when he was promptly asked to do so and,

equally promptly refused.

                                    COUNT I DEFAMATION

        85.94. Plaintiff Roberts re-alleges paragraphs 1 84–93 as if the same were fully set

forth herein. DershowitzDefendant made his false and defamatory statements deliberately and

maliciously with the intent to intimidate, discredit and defame RobertsPlaintiff.

        86.95. In DecemberNovember 2018, and thereafter, Dershowitz, on behalf of himself

and Epstein,Defendant intentionally and maliciously released to the press his false statements

about RobertsPlaintiff in an attempt to destroy Roberts’Plaintiff’s reputation and brand her as a

liar and extortionist and also to cause her to lose all credibility in her efforts to help victims of

sex trafficking.

        87.96. Dershowitz and EpsteinDefendant knew that Dershowitz’shis assertions would

dilute, discredit, and neutralize Roberts’sPlaintiff’s public and private messages to sexual abuse

victims and ultimately prevent RobertsPlaintiff from effectively providing assistance and

advocacy on behalf of other victims of sex trafficking, or exposeexposing her abusers.

        88.97. Using his role as a powerful lawyer with powerful friends,

Dershowitz’sDefendant’s statements were published nationally and internationally for the

malicious purpose of further damaging Plaintiff, a sexual abuse and sexualsex trafficking victim;

to destroy Roberts’sPlaintiff’s reputation and credibility; to cause the world to disbelieve

RobertsPlaintiff; and to destroy Roberts’sPlaintiff’s efforts to use her experience to help others

suffering as sex trafficking victims.




                                                   36
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 38 of 45



       89.98. DershowitzDefendant, personally, intentionally, and maliciously made false and

damaging statements of fact concerning RobertsPlaintiff, as detailed above, in the Southern

District of New York and elsewhere.

       90.99. The false statements that DershowitzDefendant made, personally on behalf of

himself and Epstein not only called Roberts’sPlaintiff’s truthfulness and integrity into question,

but also exposed RobertsPlaintiff to public hatred, contempt, ridicule, and disgrace.

       91.100.         At the time DershowitzDefendant made his false statements, he and

Epstein, knew full well that they were completely false and defamatory.

       92.101.         Dershowitz’sDefendant’s false statements constitute libel and/or slander,

as he and Epstein knew that they were going to be transmitted in writing, widely disseminated on

the internet and in print. DershowitzDefendant intended his false statements to be published by

newspaper, television, radio, and other media outlets nationally and internationally, and they

were, in fact, published globally, including within the Southern District of New York.

       93.102.         Dershowitz’sDefendant’s false statements constitute libel per se, including

that and/or slander per se because they accusedaccuse her of a crime, andcrimes including

thatperjury and extortion, and because they exposed Robertsexpose Plaintiff to public contempt,

ridicule, aversion, and disgrace, and induced an evil opinion of her in the minds of right-thinking

persons.

       94.103.         Dershowitz’sDefendant’s false statements also constitute libel per se

and/or slander per se, inasmuch, among other reasons, as they tended to injure RobertsPlaintiff in

her professional capacity as the president of a non-profit corporation designed to help victims of

sex trafficking, and inasmuch as they destroyed her credibility and reputation among members of

the community that seeks her help and that she seeks to serve.



                                                37
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 39 of 45



       95.104.         Dershowitz’sDefendant’s false statements directly stated and also implied

that in speaking out against sex trafficking RobertsPlaintiff acted with fraud, dishonesty, and

unfitness for the task. Dershowitz’sDefendant’s false statements directly and indirectly assert

that RobertsPlaintiff lied about being sexually trafficked and abused by Epstein and having sex

with DershowitzDefendant, all for the purpose of extorting money from wealthy third parties,

and that RobertsPlaintiff committed and conspired with her lawyers to commit the crimes of

perjury and extortion. Dershowitz’sDefendant’s false statements were reasonably understood by

many persons who read, and/or heard, and/or witnessed his statements as conveying that specific

intention and meaning.

       96.105.         Dershowitz’sDefendant’s false statements were reasonably understood by

many persons who read, and/or heard, and/or witnessed those statements as making specific

factual claims that RobertsPlaintiff was lying about specific facts, and that she committed the

crimes of perjury and extortion and conspired with her lawyers to commit those crimes.

       97.106.         DershowitzDefendant specifically directed his false statements at

Roberts’Plaintiff’s true public description of factual events, and many persons who read

Dershowitz’sDefendant’s statements reasonably understood that those statements referred

directly to Roberts’Plaintiff’s account of the abuse she suffered at the hands of Epstein and

DershowitzDefendant.

       98.107.         Dershowitz and EpsteinDefendant intended Dershowitz’sDefendant’s

false statements to be widely published and disseminated in his book, on television and radio,

through newspapers and other print media, by word of mouth, and on the internet. and other

electronic media. As intended by Dershowitz and Epstein, Dershowitz’sDefendant, Defendant’s

false statements were published and disseminated around the world.



                                                38
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 40 of 45



       99.108.         DershowitzDefendant made his false statements on behalf of himself and

Epstein in reckless disregard of their truth or falsity and with malicious intent to destroy

Roberts’sPlaintiff’s reputation and credibility; to prevent her from further disseminating her life

story; and to cause persons hearing or reading Roberts’sPlaintiff’s descriptions of truthful facts

to disbelieve her entirely. Dershowitz made Defendant knew that his falsedefamatory statements

on behalf of himself were false and Epstein/or entertained serious doubts as to their truth when

he made them. Defendant made his false statements wantonly and with the specific intent to

maliciously damage Roberts’sPlaintiff’s good name and reputation in a way that would destroy

her efforts to administer her non-profit foundation, or share her life story, and thereby help others

who have suffered from sexual abuse.

       100.109.        As a result of Dershowitz’s and Epstein’sDefendant’s campaign to spread

false, discrediting, and defamatory statements about Roberts, RobertsPlaintiff, Plaintiff suffered

substantial damages in an amount to be proven at trial.

       101.110.        Dershowitz’sDefendant’s false statements have caused, and continue to

cause, RobertsPlaintiff economic damage, psychological pain and suffering, mental anguish and

emotional distress, and other direct and consequential damages and losses.

       102.111.        Dershowitz’s and Epstein’sDefendant’s campaign to spread his false

statements nationally and internationally was unusual and particularly egregious conduct.

DershowitzDefendant and Epstein sexually abused and trafficked RobertsPlaintiff, conspired to

avoid having these crimes properly prosecuted and discovered, and Defendant wantonly and

maliciously set out to falsely accuse, defame, and discredit RobertsPlaintiff to deny and conceal

the scope and scale of theirhis crimes. and wrongdoing. In so doing, Dershowitz’sDefendant’s

efforts constituted a public wrong by deterring, damaging, and setting back Roberts’Plaintiff’s



                                                 39
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 41 of 45



efforts to help victims of sex trafficking. Accordingly, this is a case in which exemplary and

punitive damages are appropriate.

        103.112.         Punitive and exemplary damages are necessary in this case to deter

Dershowitz, EpsteinDefendant and others from wantonly and maliciously using a campaign of

lies to discredit RobertsPlaintiff and other victims of sex trafficking.

                                        COUNT II BATTERY

        113.      Plaintiff repeats and re-alleges the allegations stated above in paragraphs 1–93 as

if fully set forth herein.

        114.      Defendant intentionally committed battery by engaging in offensive and wrongful

sexual intercourse with and abuse of Plaintiff without her consent.

        115.      Plaintiff’s action is timely under N.Y.C.P.L.R. § 214-g, which provides that

“[n]otwithstanding any provision of law which imposes a period of limitation to the

contrary . . . every civil claim or cause of action brought against any party alleging intentional or

negligent acts or omissions by a person for physical, psychological, or other injury or condition

suffered as a result of conduct which would constitute a sexual offense as defined in article one

hundred thirty of the penal law committed against a child less than eighteen years of

age, . . . which conduct was committed against a child less than eighteen years of age, which is

barred as of the effective date of this section because the applicable period of limitation has

expired . . . is hereby revived . . . .” Defendant’s actions constitute sexual offenses as defined in

New York Penal Law Article 130, including but not limited to:

            (a)      Sexual abuse as defined in Article 130.55, because during the battery,

                     Defendant subjected Plaintiff to sexual contact under circumstances in which

                     Plaintiff did not expressly or impliedly acquiesce in his conduct; and



                                                   40
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 42 of 45



            (b)      Forcible touching as defined in Article 130.52, because during the battery,

                     Defendant forcibly touched Plaintiff’s sexual parts for the purpose of

                     gratifying his sexual desire, under circumstances in which Plaintiff did not

                     expressly or impliedly acquiesce in his conduct.

        116.      As a direct and proximate result of Defendant’s acts, Plaintiff has in the past and

will in the future continue to suffer extreme emotional distress, humiliation, fear, psychological

trauma, loss of dignity and self-esteem, and other direct and consequential damages.

        117.      Because Defendant’s conduct was wanton and malicious and violated criminal

statutes, Plaintiff is entitled to punitive damages.

                                    COUNT III WIRETAP ACT

        118.      Plaintiff repeats and re-alleges the allegations stated above in paragraphs 1–112 as

if fully set forth herein.

        119.      In 2015, Defendant surreptitiously taped one or more telephone calls and/or in-

person meetings between himself and Boies. At the time, Boies was acting as Plaintiff’s lawyer

and agent. He engaged in the conversation on Plaintiff’s behalf to discuss the merits of her

claims and a potential settlement. Neither he nor Plaintiff consented to Defendant recording the

conversation.

        120.      Defendant is a “person” within the meaning of 18 U.S.C. §§ 2510(6), 2511(d).

        121.      In violation of 18 U.S.C. § 2511(1)(a), Defendant intentionally intercepted or

endeavored to intercept Plaintiff’s wire, oral, or electronic communications by recording

telephone calls between himself and Plaintiff’s agent, Boies.

        122.      In violation of 18 U.S.C. § 2511(1)(b), Defendant intentionally used an electronic,

mechanical, or other device to intercept an oral communication by Plaintiff’s agent, Boies, when



                                                   41
      Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 43 of 45



Defendant knew or had reason to know that such device or a component thereof was sent through

the mail or transmitted in interstate or foreign commerce.

       123.     In violation of 18 U.S.C. § 2511(1)(c) and (d), Defendant intentionally disclosed

to another person and used, or endeavored to use, the contents of Plaintiff’s wire, oral, or

electronic communication, knowing or having reason to know that the information was obtained

through an interception in violation of § 2511(1).

       124.     Plaintiff’s communications were intercepted for the purpose of committing the

criminal act of perjury or a tortious act of defamation in violation of the laws of the United States

and of New York.

       125.     Plaintiff and her agent had a reasonable expectation that the communications

would remain confidential and would not be intercepted.

       126.     Plaintiff and her agent did not discover that the communications had been

intercepted until the interception was reported in the press in November 2018.

       127.     Neither Plaintiff nor her agent expressly or impliedly consented to the

interception.

       128.     Plaintiff had a justifiable expectation that her wire, oral, or electronic

communications were not subject to interception.

       129.     Plaintiff is a “person” whose wire, oral, or electronic communications were

intercepted within the meaning of 18 U.S.C. § 2520.

       130.     As a direct and proximate result of Defendant’s actions, Plaintiff suffered injury

to her reputation and her ability to vindicate her rights through the zealous representation by her

counsel of choice, economic damage, psychological pain and suffering, mental anguish and

emotional distress, and other direct and consequential damages and losses, and she is entitled to



                                                  42
       Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 44 of 45



an award of the greater of the actual damages suffered or statutory damages pursuant to 18

U.S.C. § 2520(c).

       131.    In light of the egregious nature of Defendant’s violations, Plaintiff is entitled to

punitive damages and reasonable attorneys’ fees and costs pursuant to 18 U.S.C. § 2520(b)(2) &

(3).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Roberts respectfully requests judgment against Defendant

Dershowitz, awarding compensatory, consequential, exemplary, and punitive damages in an

amount to be determined at trial, but in excess of the $75,000 jurisdictional requirement; costs of

suit; attorneys’ fees; and such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all causes of action asserted within this

pleading.

Dated: April 16December 20, 2019.


                                                      /s/ Joshua SchillerCharles J. Cooper
                                                      Boies Schiller Flexner LLP
                                                      55 Hudson Yards
                                                      Charles J. Cooper*
                                                      Michael W. Kirk*
                                                      Nicole J. Moss*
                                                      Haley N. Proctor*
                                                      COOPER & KIRK PLLC
                                                      1523 New York, NY 10001Hampshire Ave.
                                                      NW
                                                      (212) 446 2300

                                                      /s/ Sigrid McCawley
                                                      Sigrid McCawley
                                                      Boies Schiller Flexner LLP
                                                      401 E. Las Olas Blvd., Suite 1200
                                                       Ft. Lauderdale, FL 33301

                                                 43
Case 1:19-cv-03377-LAP Document 101-2 Filed 12/20/19 Page 45 of 45



                                     (954) 356 0011
                                     (Pro Hac To Be Filed) Washington, DC
                                     74008
                                     (202) 220-9600
                                     *Admitted PHV




                                44
